FILED
                            NOT FOR PUBLICATION                              JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50363

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00782-CAS

 v.
                                                 MEMORANDUM*
EDITH TOMASA RODRIGUEZ-
CARDENAS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Edith Tomasa Rodriguez-Cardenas appeals from the district court’s

judgment and challenges the nine-month sentence imposed following revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rodriguez-Cardenas contends that the district court procedurally erred by

failing to explain the sentence adequately, failing to respond to her mitigating

arguments, and relying on clearly erroneous facts. We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find

none. The record reflects that the district court considered Rodriguez-Cardenas’

mitigating arguments and adequately explained the sentence. See Rita v. United

States, 551 U.S. 338, 358-59 (2007). Furthermore, contrary to Rodriguez-

Cardenas’ contention, the district court did not rely on clearly erroneous facts at

sentencing.

      Rodriguez-Cardenas also contends that the sentence is substantively

unreasonable in light of the mitigating factors she presented at sentencing. The

district court did not abuse its discretion in imposing Rodriguez-Cardenas’

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence is

substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and

the totality of the circumstances, including Rodriguez-Cardenas’ breach of the

court’s trust. See Gall, 552 U.S. at 51; United States v. Simtob, 485 F.3d 1058,

1062-63 (9th Cir. 2007) (at a revocation sentencing, breach of trust is an

appropriate sentencing factor).

      AFFIRMED.


                                           2                                    15-50363